DETAILED ACTION

Status of Application, Amendments and/or Claims
The amendment of 11/4/21 has been entered in full. Claims 21, 25, 26, 27, 29-33, 35, 39 and 43 are amended. New claim 48 is added. Claims 21-48 are pending.
Applicants' election without traverse of Group I, previously claims 21-26, in so far as drawn to a method of decreasing T-cell exhaustion in a subject in need thereof by administering an agent that modulates thymus or T-cell function, where said agent comprises a protein, in combination with an inhibitor of an immune checkpoint, was previously acknowledged. Claims 21-25 and 32-34 have been amended to limit the agent to a cytokine, which is encompassed by "protein", and thus are now directed to the elected invention rather than being linking claims. New claim 48 is also limited to the elected invention. Claims 30 and 31 have been amended to recite administration of an RNA molecule in addition to the cytokine, and are thus now combination claims, directed to a combination of Groups I and II, and are hereby rejoined. Claims 35-47 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The elections of (1) an IL-7-Fc fusion as the species of "agent that comprises a protein"; (2) IL-7 or a fragment thereof as the species of "agent that is RNA" and (3) an inhibitor of PD-1 as the species of "immune checkpoint inhibitor" in the reply are also acknowledged. Previously withdrawn claim 32 has been amended to recite a chimeric antibody comprising the antibody that binds to CTLA-4, PD-1 and PD-L1, and therefore reads on the elected species, and is hereby rejoined.
Claims 21-34 and 48 are under consideration, as they read upon the elected species.

Information Disclosure Statement
The Information Disclosure Statement of 11/8/21 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (8/4/21).
withdrawn in view of the amendments to the specification.
The objections to claims 21-29, 33 and 34 at pg 3 are withdrawn in view of the amendments to the claims.
The rejection of claim 25 at pg 4 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn in view of the amendments to the claims.
The rejection of claims 21-26, 33 and 34 at pg 9-13 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of the amendments to the claims.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-34 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection was set forth previously at pg 4-8 of the 8/4/21 Office Action for claims 21-29, 33 and 34; Applicants' amendments to the claims necessitate the addition of rejoined claims 30-32 and new claim 48.
The rejection is first restated in view of Applicants' amendments to the claims, and then Applicants' arguments are addressed.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” 
	The nature of the invention is, as recited in amended independent claim 21 and in new independent claim 48, a method with the intended goal of decreasing T-cell exhaustion in a subject in need thereof. In claim 21, the subject is further delineated as having an expression of a cytokine receptor chain in a Tumor-infiltrating Lymphocyte (TIL) that is at least 10% higher than that of a non-memory effector cell from a healthy control, wherein the cytokine receptor chain is CD127 (IL-7Rα). Practicing the method involves a single step of administering to the subject a combination of two products, one a cytokine and the other "an inhibitor of an immune checkpoint" that is an antibody that binds to CTLA-4, PD-1 or PD-L1. The elected invention is directed to the method as practiced with an agent that is a protein; the claims are now limited to a cytokine, which is encompassed by this category. Cytokines envisioned for use by the specification include IL-7, IL-12, IL-15, IL-22 and IL-23 (e.g., ¶ 8, published application). The elected species of agent under consideration is an IL-7-Fc fusion protein, and the elected species of inhibitor under consideration is an inhibitor of PD-1. With regard to selecting a subject to be treated, the specification further teaches, "[i]n some embodiments, the subject is selected is the assessed tissue or blood has T cells with high expression (e.g., 10% …) or one or more (e.g., 2 …) cytokine receptor chains" selected from a group including CD127 (¶ 326). Furthermore, as the presence of TILs is dependent on the presence of a tumor, this limits the method to treatment of subjects having a tumor; and the specification does further teach that the claimed method can be used to treat cancer (¶ 335) by identifying a subject who has a tumor or cancer having TILs expressing high levels of one or more of cytokine receptor chains, e.g., CD127 (¶ 336). New independent claim 48 includes the same step of administering a cytokine and an antibody, but omits the limitation directed to the subject having an increased expression of CD127, and instead recites a second step of measuring the expression of CD127 in a TIL in the subject.

	The specification does provide a section of working examples in support of the claimed invention. Examples 1 and 2 are directed to therapy of chronic infection, which is not encompassed by the instant claims, which are dependent on the presence of tumor infiltrating lymphocytes. Examples 3-6 are written in such a way that it is not clear if they are prophetic, describing experiments to be conducted, or described experiments that were actually conducted, as no data or figures are provided showing the results of the experiments. Prophetic language is used (e.g., "after receiving the experimental therapy … some patients may die"; ¶ 521). In contrast, Examples 7-10 describe 
	The skilled artisan at the time of filing would not have considered the above experiments to provide support for predictability in practicing the method of the claims. None of the experiments demonstrate the identification of a subject having increase expression CD127 (IL-7Rα) in TILs as compared to non-memory effector cells from healthy patients, or treatment of such a patient with an agent such as IL-7 in combination with an inhibitor of an immune checkpoint such as an antibody that binds PD-1. Example 10 only shows the expression of CD127 in tumor tissue, and thus does not demonstrate the expression of CD127 or any other marker in TILs as compared to non-memory effector cells from a healthy control as required by claim. No results showing any of the outcomes recited in dependent claim 25, such as increased TILs, T cell diversity or clonality, thymocytes, thymus size, thymic epithelial or stromal cells are 
	Additional unpredictability is provided by the scope of the claims, even as amended. The claims broadly encompass decreasing T cell exhaustion associated with any type of tumor, yet Guo et al (cited above) teaches variability with regard to which tumors express CD127, and this is also supported by Example 10, which show variability in tumor expression of CD127. Furthermore, the claims are not limited to use of IL-7 as a cytokine to modulate thymus or T cell function, but instead encompass use of any type of cytokine that can modulate thymus or T cell function, a genus that includes both inflammatory and immunosuppressive molecules. The specification specifically teaches use of IL-12, IL-15, IL-22 or IL-23 as alternatives to IL-7.
	Due to the large quantity of experimentation necessary to determine whether there exists a subject population demonstrating increased expression of CD127 in tumor-infiltrating lymphocytes as compared to a non-memory effector cell from a healthy control, and that is in need of decreasing T-cell exhaustion, and that such a population can be successfully treated with a combination of a cytokine (e.g., IL-7) and an inhibitor of an immune checkpoint (e.g., an antibody that binds to PD-1), and whether such results further correspond to patients having different types of tumors, the lack of direction/guidance presented in the specification demonstrating predictability of the claim method, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes unpredictability, and the breadth of the claims with respect to the scope of markers, agents and inhibitors encompassed by the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.



	Applicants argue that the claims have been amended to limit the expressed cytokine receptor chain to CD127, thus eliminating the alternatives directed to CD25, CD122, CD124, CD360 or CD132 (pg 8-9). 
	This amendment has been fully considered, but is not sufficient to overcome the rejection of record because the rejection set forth the reasons as to why the claims were not enabled with respect to embodiments directed to CD127. The rejection has been restated above in view of Applicants' amendments to the claims, which include limiting the cytokine receptor chain to CD127.
	Applicants further argue that the disclosure is sufficient to enable a skilled artisan to predictably practice the claimed method (pg 9). In support of this argument, Applicants quote a sentence from page 5 of the rejection that indicated what the specification teaches the method can be used for; i.e., treatment of cancer. Applicants next quote two sentences from Example 5 directed to experimental procedures that include measuring CD127 in TILs from tumor challenged mice, and which cites the reference of Kaech et al (2003; Appendix I; also cited on the 5/28/20 IDS). Applicants further cite Kaech as teaching that effector T cells expressing high levels of IL-7R (CD127) "preferentially gave rise to memory cells that could persist and confer protective immunity" (pg 9). Applicants further argue that the specification teaches advantages to having a high expression of CD127. In support of this, Applicants point to ¶ 427 as teaching that the "short-lived effector cells" (SLECs), that eventually die, and "memory-precursor effector cells" (MPECs), which persist, can be distinguished by expression of two markers, CD127 (MPECs) and KLRG1 (SLECs), citing PMID: 23080391 (which is Kaech et a, 2012; cited on the 5/8/20 IDS), and that an increase in MPEC "indicates a stronger memory T cell response and greater protective immunity" (pg 9). Applicants further point to the specification at ¶ 426 as teaching that selecting such patients will aid in "stimulating a robust memory T cell response" to "aid in the clearance of pathogens or tumor cells" and "prevent the recurrence of relapse" (pg 9).
These arguments have been fully considered but are not found persuasive. The cited sentence from page 5 of the rejection merely states what the specification asserts 
	Applicants further point to Wu et al, 2021 (submitted as Appendix II) as providing evidence that "intratumoral T cells can express a high level of CD127" and that "the expression of CD127 is associated with a favorable treatment outcome" (pg 9). Applicants cite a statement from the Abstract of Wu indicating that increased numbers of CD127+ cells were associated with survival in patients with follicular lymphoma (pg 10).
This argument has been fully considered but is not found persuasive. The teachings of Wu et al have been considered, but are not sufficient to overcome the rejection of the claims for lack of enablement. Wu states that prior to their publication, that the role of CD127 expression in T-cells subsets has been "investigated in the 
Furthermore, while it is acknowledged that Wu reports that patients with follicular lymphoma having intratumoral CD8+ cells expressing CD127+ were associated with a favorable overall and event-free survival, the teachings of Wu differ significantly from the claimed invention. The instant claims have the goal of decreasing T-cell exhaustion by administering a cytokine, the elected species of which comprises IL-7, together with an antibody inhibitor of an immune checkpoint protein, the elected species of which is PD-1. Wu does not teach treatment with any type of cytokine or checkpoint inhibitor, or a resultant decrease in T-cell exhaustion in the patients identified as having CD127+ cells. Furthermore, the teachings of Wu are limited to one narrow type of cancer; i.e., follicular lymphoma, which is not even mentioned in instant application, and does not correspond in scope to the claimed method, which encompasses CD127 expression in TILs from a patient having any type of cancer. The rejection of record cites prior art teaching low expression of CD127 in other forms of cancer, and unpredictability in the use of IL-7 in treating tumors expressing CD127 (IL-7R). Thus, even if the teachings of 

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was set forth previously for claim 27; Applicants' amendments to the claims necessitate the addition of rejoined claimed 31.
Applicants’ arguments (11/4/21; pg 10) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the response, Applicants argue that the claims have been amended to limit the agent to a cytokine, and the inhibitor of immune checkpoint function to an antibody that binds to CTLA-4, PD-1 or PD-L1.
Applicants’ arguments have been fully considered but are not found persuasive with respect to dependent claim 27. Specifically, the rejection of claim 27 is maintained over the alternative embodiment directed to "a derivative" of IL-7, which as recited in the rejection of record "encompasses variants of IL-7 with one or more mutations (without limit) with respect to the native sequence, and the specification fails to describe IL-7 derivatives retaining functionality that correspond in scope to this breadth" (page 12 of the 8/4/21 Office Action). 


New rejections necessitated by Applicants’ amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31, as amended, limits the method of claim 21 to one comprising further administration of an mRNA molecule encoding an element selected from a group of elements. However, this recitation is indefinite because several of recited elements are not limited to proteins, and as such are not encoded by mRNA; these include "sex steroid ablation" (which is a procedure rather than a protein); "an aromatase inhibitor" (e.g., small organic molecules such as anastrozole or letrozole as taught at ¶ 89 of the specification as published); and "an estrogen receptor agonist or antagonists" (e.g., small organic molecules such as tamoxifen, toremifene, raloxifene, ormeloxifene, clomifene, lasofoxifene, ospemifene, or fulvestrant as taught at ¶ 89 of the specification). As such, the claim is indefinite because it is unclear how these non-protein compounds can be encoded by an mRNA.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.-Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
See the "Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications" (Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011), pg 7166, section "5. Dependent Claims", which states that "If the dependent claim does not comply the with the requirements of § 112, ¶4, the examiner should reject the dependent claim under § 112, ¶4 as unpatentable rather than objecting to the claim" and "a dependent claim must be rejected under § 112, ¶4 if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends".
Specifically, dependent claim 32 recites that the inhibitor of the immune checkpoint protein comprises a chimeric antigen receptor comprising the antibody that binds to CTLA-4, PD-1 or PD-L1. However, parent claim 21 limits the protein to one that "is an antibody that binds to CTLA-4, PD-1 or PD-L1". Thus, the parent claim limits the protein to an antibody, but then the dependent claim recites that the protein is a receptor comprising the antibody, which is broader. Therefore, dependent claim 32 is of improper dependent form because it fails to further limit the subject matter of parent claim 21. 

	To correct this, the Examiner suggests amending parent claim 21 to recites, "wherein the inhibitor of the immune checkpoint protein comprises an antibody…"

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646